                Case 2:20-cv-00835-RSL Document 2 Filed 06/02/20 Page 1 of 9



 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 7                                         )
     JONATHAN HENNESSEY, an individual,    )
 8                                         )
                                Plaintiff, )
 9                                         )
                 vs.                       ) Case No. 2:20-cv-00834
10                                         )
     ICE FLOE, LLC, dba                    )
11   NICHOLS BROTHERS BOAT                 )
     BUILDERS                              )  FIRST AMENDED COMPLAINT FOR
12                                         )  DAMAGES
                 Defendant.                )
13                                         )
                                           )
14
            COMES NOW Plaintiff, Jonathan Hennessey, by and through his attorney, and alleges as
15
     follows:
16
                                          I.   INTRODUCTION
17
     1.1 Plaintiff alleges complaints against the defendant, Ice Floe, LLC dba Nichols Brothers Boat
18
        Builders (“Defendant”), for discrimination based on sex, discrimination based on sex and
19
        sexual orientation pursuant to RCW 49.60; subjecting him to a hostile work environment
20
        based on sex and sexual orientation, and retaliated against him for participating in a protected
21
        activity pursuant Title VII and RCW 49.60 .
22

23

24                                                                      Nolan Lim Law Firm, PS
                                                                        1111 3rd Ave. Suite 1850
                                                                           Seattle, WA 98101
       COMPLAINT FOR DAMAGES – Page 1 of 9                               Office: (206) 774-8874
             Case 2:20-cv-00835-RSL Document 2 Filed 06/02/20 Page 2 of 9



 1                                          II.    PARTIES

 2    2.1 Plaintiff is an individual residing in Coupeville, WA who was previously employed by

 3        Defendant.

 4    2.2 At the time of Plaintiff’s constructive discharge, Plaintiff was employed as an Apprentice

 5        Outside Machinery Assembler.

 6    2.3 Defendant is incorporated in the State of Washington.

 7    2.4 Defendant’s jurisdiction is in Western Washington and the Defendant has availed itself of

 8        the benefits and protections of the laws of the State of Washington.

 9                              III.   JURISDICTION AND VENUE

10    3.1 Jurisdiction and venue are proper as all alleged acts took place in the Western District of

11    Washington.

12    3.2 On March 5, 2020, Plaintiff through his attorney, received a right to sue letter from the

13    US Equal Employment Opportunity Commission.

14                                           IV.     FACTS

15

16    4.1 Plaintiff identifies as a homosexual male.

17    4.2 Defendant hired and employed Plaintiff on or around June 15, 2016 as a Laborer.

18    4.3 Plaintiff later transitioned into the position of Apprentice Outside Machinery Assembler,

19        a position Plaintiff held until he was terminated.

20    4.4 Plaintiff at all times, performed the duties of his job in a satisfactory manner.

21

22

23

24                                                                      Nolan Lim Law Firm, PS
                                                                        1111 3rd Ave. Suite 1850
                                                                           Seattle, WA 98101
     COMPLAINT FOR DAMAGES – Page 2 of 9                                 Office: (206) 774-8874
             Case 2:20-cv-00835-RSL Document 2 Filed 06/02/20 Page 3 of 9



 1    4.5 Immediately after starting his employment with Defendant, Plaintiff’’s coworkers

 2        including , Josh Dill (hereinafter referred to as “Mr. Dill”), verbally harassed him based

 3        on his sex and sexual orientation.

 4    4.6 From approximately October of 2016 through the end of his employment term, Plaintiff’s

 5        coworkers would make offensive and disparaging comments about Plaintiff. Mr. Dill

 6        harassed Plaintiff to admit he was gay; berated Plaintiff on an almost daily basis by

 7        telling him, “You are a fucking faggot.” Other instances of harassment on the part of Mr.

 8        Dill include Mr. Dill asking Plaintiff, “How does it feel for the whole yard to know you

 9        are a faggot?” Mr. Dill would also tell Plaintiff he was “stupid and worthless”.

10    4.7 Other coworkers directly scolded Plaintiff with statements like, “Hey, I hear you like

11        fucking boys now. What’s up with that?”

12    4.8 One coworker, John “Last Name Unknown” threatened and harassed Plaintiff stating,

13        “You know the guy who fell off the boat? It was no accident. We pushed him off.” The

14        same employee went on to share he thought the now injured employee was a sexual

15        predator.

16    4.9 In or around October 2016, and on multiple occasions throughout his employment,

17        Plaintiff began lodging complaints about his ongoing harassment to his direct

18        supervisors, Chris Harrop. Rather than get Mr. Dill to stop harassing Plaintiff, Mr. Harrop

19        responded to Plaintiff “Don’t take it personally.” and “That’s just how Josh is.”.

20   4.10 Mr. Harrop actively discouraged Plaintiff from complaining to Human Resources

21       (“HR”).

22   4.11 In October 2018, Plaintiff raised complaints of harassment to another supervisor, Dane

23       Schmidt (“Schmidt”). Schmidt merely responded to, “Hang in there. He (Josh Dill) could

24                                                                    Nolan Lim Law Firm, PS
                                                                      1111 3rd Ave. Suite 1850
                                                                         Seattle, WA 98101
     COMPLAINT FOR DAMAGES – Page 3 of 9                               Office: (206) 774-8874
             Case 2:20-cv-00835-RSL Document 2 Filed 06/02/20 Page 4 of 9



 1       be on his way out soon. “Mr. Schmidt took no further action bey telling Plaintiff to “hang

 2       in there.”

 3   4.12 In or around October 2018, despite management’s discouragement to not bring the matter

 4       to HR, Plaintiff informed HR Director, Kevin Corrigan, of the harassment in an attempt to

 5       obtain relief from the discrimination. Corrigan merely stated that Plaintiff’s statements

 6       would be investigated, and Plaintiff continued to face harassment even after HR claimed

 7       to correct Mr. Dill’s behavior.

 8    4.13 After complaining to HR, Mr. Dill confronted Plaintiff for having lodged his complaint

 9        with HR and Plaintiff’s work environment became more hostile. Mr. Dill told Plaintiff

10        that “he better get used to this sort of treatment” as he is going to be “gay bashing”

11        Plaintiff every day. With the encouragement of Mr. Dill and after learning Plaintiff

12        brought his concerns to Human resources, other coworkers would later retaliate against

13        Plaintiff with an onslaught of “gay bashing” and discriminatory remarks in the same

14        manner as Mr. Dill from October of 2018 to the end of Plaintiff’s employment term.

15    4.14 In or around January of 2019, Plaintiff took a medical leave of absence as a result of his

16        disparate treatment at work, the resulting fear for his health and safety and the lack of

17        remedies offered by Defendant in response to his years of complaints.

18    4.15 While on leave in January of 2019, Plaintiff’s through his attorney, complained again

19        that Defendant employees, Josh Dill and other coworkers continued to harass him based

20        on his sexual orientation to Defendant CEO, Gavin Higgins.

21    4.16 Plaintiff provided even more detail about the ongoing harassment against him and even

22        notified Mr. Higgins that on the day after Plaintiff went to HR “things got worse” and

23        that Mr. Dill confronted Plaintiff about going to Human Resources, that employees told

24                                                                     Nolan Lim Law Firm, PS
                                                                       1111 3rd Ave. Suite 1850
                                                                          Seattle, WA 98101
     COMPLAINT FOR DAMAGES – Page 4 of 9                                Office: (206) 774-8874
             Case 2:20-cv-00835-RSL Document 2 Filed 06/02/20 Page 5 of 9



 1        Plaintiff he has to be “tough” to work with Defendant, and also been subjected to

 2        numerous additional harassing comments since the filing of his internal HR complaints.

 3        After the complaints to HR, Plaintiff was told by Mr. Dill “I’m going to be gay-bashing

 4        you every day” and that Mr. Dill’s harassment of Plaintiff continued on an almost daily

 5        basis.

 6    4.17 Defendant HR staff, Kevin Corrigan, responded to Mr. Dill’s attorney on January 18,

 7        2019 and stated that “we are having difficulty squaring these reports with our

 8        observations and assessment of Mr. Hennessey’s work environment and experience since

 9        our previous efforts to resolve these matters.”

10    4.18 Mr. Corrigan also declined Plaintiff suggestion that a mediation between Plaintiff and

11        Defendant with a neutral third party take place.

12    4.19 On March 4, 2019, while on leave to from the hostile work environment, Defendant sent

13        Plaintiff a letter terminating his employment effective immediately.

14

15                           V.    ADMINISTRATIVE PROCEDURES

16    5.1 On March 16, 2019, Plaintiff filed a Charge of Discrimination with the EEOC against

17        Defendant for retaliation, sexual harassment and constructive discharge.

18
      5.2 On August 14, 2019, the EEOC terminated the investigation and dismissed Plaintiff’s
19
      charges.
20
      5.3 However, on September 13, 2019, the EEOC notified the parties of the intent to
21
      reconsider the August 14th , 2019 termination and dismissal.
22
      5.4 On September 25, 2019, the EEOC re-opened investigation into Plaintiff’s claims.
23

24                                                                   Nolan Lim Law Firm, PS
                                                                     1111 3rd Ave. Suite 1850
                                                                        Seattle, WA 98101
     COMPLAINT FOR DAMAGES – Page 5 of 9                              Office: (206) 774-8874
             Case 2:20-cv-00835-RSL Document 2 Filed 06/02/20 Page 6 of 9



 1    5.5 On January 16, 2020, the EEOC issued a Letter of Determination (“Letter”) finding

 2    reasonable cause that Plaintiff was subjected to sexual harassment and retaliation.

 3    5.6 On March 5, 2020, Plaintiff received the EEOC’s Notice of Conciliation Failure and

 4    Right to Sue.

 5                                   VI.     CAUSES OF ACTION

 6    6.1 Hostile Work Environment based on Sex and Sexual Orientation in violation of
 7    Title VII and RCW 49.60. Defendant contributed to a hostile work environment by
 8
      allowing numerous instances of employees to make unwarranted and disparaging comments
 9    to Plaintiff based on Plaintiff’s sexual orientation.
10    6.2 Retaliation in Violation of RCW 49.60 and Title VII. Defendant retaliated against
11        Plaintiff by constructively discharging Plaintiff after complaints of discrimination and
12        harassment were raised and allowing the discriminatory work environment to continue
13        against Plaintiff after he complained to several managers and Human Resources.
14    6.3 Wrongful Termination in violation of Public Policy. Plaintiff was wrongfully
15        terminated for reporting unlawful discriminatory misconduct.
16                                         FIRST CAUSE OF ACTION
17                    (Hostile Work Environment under Title VII and the WLAD)
18    6.4 Plaintiff incorporates and realleges paragraphs 1-6.3 as if fully set forth herein.
19
      6.5 To establish a prima facie hostile work environment claim case under Title VII and the
20          WLAD, the plaintiff must show that because of their protected class, they were (1)
21          subjected to unwelcome conduct, (2) the conduct was sufficiently severe or pervasive to
22          alter the conditions of employment and create an abusive working environment, and (3)
23          the employer is liable for the harassment that caused the hostile environment to exist.
24                                                                    Nolan Lim Law Firm, PS
                                                                      1111 3rd Ave. Suite 1850
                                                                         Seattle, WA 98101
     COMPLAINT FOR DAMAGES – Page 6 of 9                               Office: (206) 774-8874
             Case 2:20-cv-00835-RSL Document 2 Filed 06/02/20 Page 7 of 9



 1
      6.6 Plaintiff did not solicit or incite the harassment he experienced in the workplace.
 2
      6.7 Plaintiff was continuously harassed from the Fall of 2016 to the Fall of 2018.
 3
     6.8 Defendant’s management staff and HR department inadequately addressed Plaintiff’s
 4
        concerns by not putting procedures in place to stop the verbal harassment from Plaintiff’s
 5
         coworkers about Plaintiff sexual orientation and complaints to HR about being harassed.
 6
                                    SECOND CAUSE OF ACTION
 7
       (Retaliation for Participating in Protected Activities under RCW § 49.60 and Title VII)
 8
      6.9 Plaintiff realleges paragraphs 1-6.15 of the Complaint and hereby incorporates the same
 9
            by reference.
10
      6.10 Plaintiff participated in a protected activity by continually reporting conduct that he
11
            was being subjected to a hostile work environment based on his sex to his management
12
            staff, Human Resources, and ultimately the CEO.
13
      6.11 Rather than address Plaintiff’s complaints and remedy the hostile work environment,
14
            Defendant retaliated against Plaintiff by allowing Plaintiff’s harassers to remain
15
            employed and continue harassing Plaintiff based on his sex and sexual orientation and
16
            sex.
17
      6.12 As a result, Plaintiff had to take leave and eventually was constructively discharged by
18
            Defendant.
19
                                        THIRD CAUSE OF ACTION
20
                         (Wrongful Termination in Violation of Public Policy)
21
      6.13 Plaintiff realleges paragraphs 1-6.13 of the Complaint and hereby incorporates the same
22
            by reference.
23

24                                                                    Nolan Lim Law Firm, PS
                                                                      1111 3rd Ave. Suite 1850
                                                                         Seattle, WA 98101
     COMPLAINT FOR DAMAGES – Page 7 of 9                               Office: (206) 774-8874
               Case 2:20-cv-00835-RSL Document 2 Filed 06/02/20 Page 8 of 9



 1      6.14 Under Washington State law, wrongful termination occurs when an employee is fired in

 2            retaliation for reporting employer misconduct.

 3      6.15 Plaintiff opposed illegal practices, making Defendant aware of its discriminatory

 4            practices.

 5      6.16 In response to those repeated complaints, Defendant terminated Plaintiff’s employment.

 6

 7            DAMAGES

 8 Defendants’ violations of the law, described above and incorporated here, proximately caused

 9 Mr. Hennesey’s damages, including by not limited to: lost wages and benefits, and other

10 economic losses; and emotional harm, including but not limited to the natural human emotions of

11 distress, loss of enjoyment of life, humiliation, pain and suffering, personal indignity,

12 embarrassment, fear, anxiety, and anguish, experienced and with reasonable probability to be

13 experienced by her in the future, and other general damages.

14                                  VII.     PRAYER FOR RELIEF

15          WHEREFORE: Plaintiffs prays for relief as follows:

16        7.1 An order declaring Defendant discriminated against Plaintiff

17        7.2 Damages for back pay, front pay, lost benefits, and all other economic losses

18            proximately caused by Defendants;

19        7.3 Damages for pain and suffering, mental anguish, emotional distress, and humiliation;

20        7.4 Prejudgment interest in an amount to be proved at trial;

21        7.5 Reasonable attorney’s fees and costs; and

22        7.6 Whatever further and additional relief the court shall deem just and equitable.

23        7.7 An offset for the adverse tax consequences of the judgement

24                                                                       Nolan Lim Law Firm, PS
                                                                         1111 3rd Ave. Suite 1850
                                                                            Seattle, WA 98101
       COMPLAINT FOR DAMAGES – Page 8 of 9                                Office: (206) 774-8874
              Case 2:20-cv-00835-RSL Document 2 Filed 06/02/20 Page 9 of 9



 1       7.8 The right to Amend the complaint to the proof offered at trial.

 2 Dated this June 2, 2020.

 3
                                                 /s/Nolan Lim
 4                                               Nolan Lim, WSBA #36830
                                                 Attorneys for Plaintiff
 5                                               1111 3rd Ave. Suite 1850
                                                 Seattle, WA 98101
 6                                               Office: (206) 774-8874
                                                 NOLAN@NOLANLIMLAW.COM
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                                                                     Nolan Lim Law Firm, PS
                                                                       1111 3rd Ave. Suite 1850
                                                                          Seattle, WA 98101
      COMPLAINT FOR DAMAGES – Page 9 of 9                               Office: (206) 774-8874
